In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Galasso, J.), dated June 10, 2011, which granted the motion of the defendant William Reimer, and the separate motion of the defendants Elaine White and Robert White, for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
In support of their respective motions for summary judgment dismissing the complaint insofar as asserted against them, the defendants met their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The plaintiff alleged, inter alia, that as a result of the subject accident, her left knee sustained certain injuries. The defendants submitted evidence establishing, prima facie, that the alleged injuries to the knee did not constitute a serious injury *1000within the meaning of Insurance Law § 5102 (d) (see Staff v Yshua, 59 AD3d 614 [2009]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against them. Skelos, J.P., Dickerson, Hall, Roman and Cohen, JJ., concur.